Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 1 of 20




                  Exhibit 1
                          Part 3
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 2 of 20




Event: 'Fahrenheit 451' film premiere, Arrivals, New York, USA - 08 May 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 3 of 20




Event: 'Fahrenheit 451' film premiere, Arrivals, New York, USA - 08 May 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 4 of 20




Event: 'Fahrenheit 451' film premiere, Arrivals, New York, USA - 08 May 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 5 of 20




                       forbcs




Event: GenNext Awards, New York, USA - 13 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 6 of 20




Event: GenNext Awards, New York, USA - 13 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 7 of 20




Event: GenNext Awards, New York, USA - 13 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
              Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 8 of 20




Event: American Theater Wing Gala, Arrivals, New York, USA- 24 Sep 2018
Registration Title: PMC Archive Collection No. 3
Copyright Registration Number: VA0002211262
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 9 of 20




Event: American Theater Wing Gala, Arrivals, New York, USA - 24 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
            Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 10 of 20




Event: American Theater Wing Gala, Arrivals, New York, USA - 24 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
            Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 11 of 20




Event: American Theater Wing Gala, Inside, New York, USA- 24 Sep 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
              Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 12 of 20




Event: 'The Grinch' film premiere, New York, USA- 03 Nov 2018
Registration Title: PMC Archive Collection No. 3
Copyright Registration Number: VA0002211262
            Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 13 of 20




Event: 'The Grinch' film premiere, New York, USA- 03 Nov 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
            Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 14 of 20




Event: 'The Grinch' film premiere, New York, USA- 03 Nov 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
            Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 15 of 20




Event: 'The Grinch' film premiere, New York, USA- 03 Nov 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
              Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 16 of 20




Event: 'Second Act' film premiere, Arrivals, New York, USA - 12 Dec 2018
Registration Title: PMC Archive Collection No. 3
Copyright Registration Number: VA0002211262
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 17 of 20




Event: 'Second Act' film premiere, Arrivals, New York, USA- 12 Dec 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 18 of 20




                                                                        §=•m~SI
                                                              SlCIIKI       'I   II




Event: 'Second Act' film premiere, Arrivals, New York, USA- 12 Dec 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 19 of 20




Event: 'Second Act' film premiere, Arrivals, New York, USA- 12 Dec 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-3 Filed 09/11/20 Page 20 of 20




Event: HBO Golden Globes After Party, Arrivals, Los Angeles, USA- 06 Jan 2019 (Inside)
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
